Filed 4/12/22 P. v. Flores CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

          Plaintiff and Respondent,                                      E077314

 v.                                                                      (Super.Ct.No. SWF1900340)

 JOAQUIN JOSEPH FLORES,                                                  OPINION

          Defendant and Appellant.




         APPEAL from the Superior Court of Riverside County. Stephen J. Gallon, Judge.

Affirmed.

         Law Office of Nicolai Cocis and Nicolai Cocis, for Defendant and Appellant.

         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Kristin A. Ramirez and Steven T.

Oetting, Deputy Attorneys General, for Plaintiff and Respondent.




                                                             1
       In 2019, the Riverside County District Attorney charged Joaquin Joseph Flores

with 10 counts of lewd and lascivious acts on a minor under the age of 14. (Pen. Code,

§ 288, subd. (a), unlabeled statutory citations refer to this code.) The charges alleged that

from 2009 to 2017 Flores molested the same individual multiple times. Flores proceeded

to trial, where a jury convicted him on all 10 counts.

       Prior to sentencing Flores requested, and the court ordered, that he be given a

mental health examination under section 288.1. In order to facilitate this, the court

continued the sentencing hearing. In the meantime, both Flores and the prosecution

submitted sentencing briefs, with the prosecution’s recommending a 21-year prison

sentence. The probation office also filed a report, recommending a sentence of 24 years.

       At the sentencing hearing, Flores’s attorney informed the court that he’d just

learned the psychologist needed more time to complete his report and that waiting for the

report might be good cause to continue sentencing. The court denied the request to

continue, finding “[t]here is sufficient information for the Court to make its assessment as

to all issues in this sentencing.” The court stated that “this is a very difficult case,”

because Flores was a 73-year-old veteran with no other criminal record and that it

“thought very much about what . . . to do in this case.” However, it also noted “there was

extreme trauma on the victim in this case. A position of trust was abused.” In addition,

the crimes happened “over a long period of time with a very little girl involved. And

these are separate, repeated acts, continuing and circling back again and again.” Finally,

it noted that Flores “has failed to be remorseful or accept responsibility.” Thus, “taking



                                               2
into consideration the repeated acts violated against the victim, over and over, from that

position of trust,” the court denied probation and sentenced Flores to an aggregate term of

24 years, consisting of six years for the first count and consecutive two-year terms for

each additional count.

       On appeal, Flores argues the court abused its discretion by denying his request for

a continuance. We disagree. “Continuances shall be granted only upon a showing of good

cause.” (§ 1050, subd. (e).) “The granting or denial of a motion for continuance rests

within the sound discretion of the trial court.” (People v. Mickey (1991) 54 Cal.3d 612,

660.) “ ‘The party challenging a ruling on a continuance bears the burden of establishing

an abuse of discretion, and an order denying a continuance is seldom successfully

attacked.’ ” (People v. Peoples (2016) 62 Cal.4th 718, 749.)

       Section 288.1 requires a court to obtain a report from a reputable psychiatrist or

psychologist as to the defendant’s mental condition before it can suspend their sentence

and place them on probation. Therefore, the 288.1 report was necessary only to place

Flores on probation.

       Given the court’s decision to deny probation and sentence Flores to prison, a

section 288.1 report was not necessary. Therefore, the lack of a section 288.1 report was

not good cause for a continuance. However, even if the court erred, we would conclude

the error was not prejudicial, as the record is clear that there was very little likelihood the

court would have granted probation given the extent and severity of Flores’s criminal




                                               3
conduct. Accordingly, denying Flores’s request for a continuance was within the

discretion of the court and was not an abuse of that discretion.

                                      DISPOSITION

       We affirm the judgment.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                   SLOUGH
                                                                                  J.
We concur:


McKINSTER
                Acting P. J.


FIELDS
                          J.




                                             4